[ex102-phunwareseriesa202001.jpg]
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE. THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT
(“OID”). PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), MATT AUNE, A
REPRESENTATIVE OF THE COMPANY HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE
DATE OF THIS NOTE, PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE
INFORMATION DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). MATT AUNE MAY
BE REACHED AT TELEPHONE NUMBER (512) 693-4199. PHUNWARE, INC. SERIES A SENIOR
CONVERTIBLE NOTE Issuance Date: July __, 2020 (the “Issuance Date”) Original
Principal Amount: U.S. $4,320,000 FOR VALUE RECEIVED, Phunware, Inc., a Delaware
corporation (the “Company”), hereby promises to pay to the order of Alto
Opportunity Master Fund, SPC – Segregated Master Portfolio B or its registered
assigns (“Holder”) the amount set forth above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date (each as defined below), or upon acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and to pay interest (“Interest”)
on any outstanding Principal at the applicable Interest Rate (as defined below)
from the date set forth above as the Issuance Date (the “Issuance Date”) until
the same becomes due and payable, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date, or upon acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Series A Senior Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202002.jpg]
Convertible Note (including all Senior Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Senior
Convertible Notes issued pursuant to the Securities Purchase Agreement, dated as
of July 14, 2020 (the “Subscription Date”), by and among the Company and the
investors (the “Buyers”) referred to therein, as amended from time to time
(collectively, the “Notes”, and such other Series A Senior Convertible Notes and
Series B Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement, collectively, the “Other Notes”). Certain capitalized terms
used herein are defined in Section 33. 1. PAYMENTS OF PRINCIPAL. On each
Installment Date, the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8. On
the Maturity Date, the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges (as defined in Section 26(c)) on such Principal and
Interest. Other than as specifically permitted by this Note, the Company may not
prepay any portion of the outstanding Principal, accrued and unpaid Interest,
Make-Whole Amount or accrued and unpaid Late Charges on Principal, Interest and
Make-Whole Amount, if any. Notwithstanding anything herein to the contrary, with
respect to any conversion or redemption hereunder, as applicable, the Company
shall convert or redeem, as applicable, First, all accrued and unpaid Interest
and Make-Whole Amount, if any, hereunder and under any other Series A Notes held
by such Holder, Second, all accrued and unpaid Late Charges on any Principal,
Interest and Make-Whole Amount, if any, hereunder and under any other Series A
Notes held by such Holder, Third, all other amounts (other than Principal)
outstanding under any other Series A Notes held by such Holder and, Fourth, all
Principal outstanding hereunder and under any other Series A Notes held by such
Holder, in each case, allocated pro rata among this Note and such other Series A
Notes held by such Holder. 2. INTEREST; INTEREST RATE. (a) Interest on this Note
shall commence accruing on the Issuance Date and shall be computed on the basis
of a 360-day year and twelve 30-day months and shall be payable in arrears on
each Interest Date (and if unpaid on an Interest Date, shall compound on such
Interest Date) and shall be payable in accordance with the terms of this Note.
Interest shall be paid (i) on each Interest Date occurring on an Installment
Date in accordance with Section 8 as part of the applicable Installment Amount
due on the applicable Installment Date and (ii) with respect to each other
Interest Date, on such Interest Date in cash. (b) Prior to the payment of
Interest on an Interest Date, Interest on this Note shall accrue at the Interest
Rate and be payable by way of inclusion of the Interest in the Conversion Amount
on each Conversion Date in accordance with Section 3(b)(i) or upon any
redemption in accordance with Section 13 or any required payment upon any
Bankruptcy Event of Default. From and after the occurrence and during the
continuance of any Event of Default, the Interest Rate shall automatically be
increased to eighteen percent (18.0%) per annum (the “Default Rate”). In the
event that such Event of Default is subsequently cured (and no other Event of
Default then exists, including, without limitation, for the Company’s failure to
pay such Interest at the Default Rate on the applicable Interest Date), the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided 2
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202003.jpg]
that the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default. 3. CONVERSION OF
NOTES. At any time after the Issuance Date, this Note shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below), on the terms and conditions set forth in this Section 3. (a) Conversion
Right. Subject to the provisions of Section 3(d), at any time or times on or
after the Issuance Date, the Holder shall be entitled to convert any portion of
the outstanding and unpaid Conversion Amount (as defined below) into validly
issued, fully paid and non-assessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all transfer, stamp, issuance
and similar taxes, costs and expenses (including, without limitation, fees and
expenses of the transfer agent of the Company (the “Transfer Agent”)) that may
be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount. (b) Conversion Rate. The number of shares
of Common Stock issuable upon conversion of any Conversion Amount pursuant to
Section 3(a) shall be determined by dividing (x) such Conversion Amount by (y)
the Conversion Price (the “Conversion Rate”). (i) “Conversion Amount” means the
sum of (w) the portion of the Principal to be converted, redeemed or otherwise
with respect to which this determination is being made, (x) all accrued and
unpaid Interest with respect to such portion of the Principal amount, (y) the
Make-Whole Amount, if any, and (z) accrued and unpaid Late Charges with respect
to such portion of such Principal, such Interest, if any, and such Make-Whole
Amount, if any. (ii) “Conversion Price” means, as of any Conversion Date or
other date of determination, $3.00, subject to adjustment as provided herein.
(c) Mechanics of Conversion. (i) Optional Conversion. To convert any Conversion
Amount into shares of Common Stock on any date (a “Conversion Date”), the Holder
shall deliver (whether via facsimile, electronic mail or otherwise), for receipt
on or prior to 11:59 p.m., New York time, on such date, a copy of an executed
notice of conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company. If required by Section 3(c)(iii), within two (2)
Trading Days following a conversion of this Note as aforesaid, the Holder shall
surrender this Note to a nationally recognized overnight delivery service for
delivery to the Company (or an indemnification 3 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202004.jpg]
undertaking with respect to this Note in the case of its loss, theft or
destruction as contemplated by Section 20(b)). On or before the first (1st)
Trading Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile or electronic mail an acknowledgment of confirmation
and representation as to whether such shares of Common Stock may then be resold
pursuant to Rule 144 or an effective and available registration statement, in
the form attached hereto as Exhibit II, of receipt of such Conversion Notice to
the Holder and the Transfer Agent which confirmation shall constitute an
instruction to the Transfer Agent to process such Conversion Notice in
accordance with the terms herein. On or before the second (2nd) Trading Day
following the date on which the Company has received a Conversion Notice (or
such earlier date as required pursuant to the 1934 Act or other applicable law,
rule or regulation for the settlement of a trade initiated on the applicable
Conversion Date of such shares of Common Stock issuable pursuant to such
Conversion Notice) (the “Share Delivery Deadline”), the Company shall (1)
provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion to the Holder’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (2) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, upon the request of the Holder, issue and deliver (via
reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion. If this Note is physically surrendered for
conversion pursuant to Section 3(c)(iii) and the outstanding Principal of this
Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than two (2) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note (in accordance with
Section 20(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date. In the event
of a partial conversion of this Note pursuant hereto, the Principal amount
converted shall be deducted from the Installment Amount(s) relating to the
Installment Date(s) as set forth in the applicable Conversion Notice.
Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, after the effective date of the Registration
Statement (as defined in the Registration Rights Agreement) and prior to the
Holder’s receipt of the notice of a Grace Period (as defined in the Registration
Rights Agreement), the Company shall cause the Transfer Agent to deliver
unlegended shares of Common Stock to the Holder (or its designee) in connection
with any sale of Registrable Securities (as defined in the Registration Rights
Agreement) with respect to which the Holder has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, and for which the Holder has
not yet settled. (ii) Company’s Failure to Timely Convert. If the Company shall
fail, for any reason or for no reason, on or prior to the applicable Share
Delivery Deadline, 4 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202005.jpg]
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to the Holder (or its
designee) a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 1% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Deadline and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 3(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to the Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of the Holder or the
Holder’s designee with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder or pursuant to the
Company’s obligation pursuant to clause (II) below or (B) a Notice Failure
occurs, and if on or after such Share Delivery Deadline the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable upon such
conversion that the Holder is entitled to receive from the Company and has not
received from the Company in connection with such Conversion Failure or Notice
Failure, as applicable (a “Buy-In”), then, in 5 Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202006.jpg]
addition to all other remedies available to the Holder, the Company shall,
within two (2) Business Days after receipt of the Holder’s request and in the
Holder’s discretion, either: (I) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate (and to issue such shares of Common Stock) or
credit the balance account of such Holder or such Holder’s designee, as
applicable, with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder (as the case may be)
(and to issue such shares of Common Stock) shall terminate, or (II) promptly
honor its obligation to so issue and deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit the balance
account of such Holder or such Holder’s designee, as applicable, with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion hereunder (as the case may be) and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(x) such number of shares of Common Stock multiplied by (y) the lowest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date of the applicable Conversion Notice and ending on the date of such
issuance and payment under this clause (II) (the “Buy- In Payment Amount”).
Nothing shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the conversion of
this Note as required pursuant to the terms hereof. (iii) Registration;
Book-Entry. The Company shall maintain a register (the “Register”) for the
recordation of the names and addresses of the holders of each Note and the
principal amount of the Notes held by such holders (the “Registered Notes”). The
entries in the Register shall be conclusive and binding for all purposes absent
manifest error. The Company and the holders of the Notes shall treat each Person
whose name is recorded in the Register as the owner of a Note for all purposes
(including, without limitation, the right to receive payments of Principal
Interest and Make-Whole Amount hereunder) notwithstanding notice to the
contrary. A Registered Note may be assigned, transferred or sold in whole or in
part only by registration of such assignment or sale on the Register. Upon its
receipt of a written request to assign, transfer or sell all or part of any
Registered Note by the holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section 20,
provided that if the Company does not so record an assignment, transfer or sale
(as the case may be) of all or part of any Registered Note within two (2)
Business Days of such a request, then the Register shall be automatically deemed
updated to reflect such assignment, transfer or sale (as the case may be).
Notwithstanding anything to the contrary set forth in this Section 3, following
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to 6 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202007.jpg]
physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest, Make-Whole
Amount and Late Charges converted and/or paid (as the case may be) and the dates
of such and/or payments (as the case may be) or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion. If the Company does not update
the Register to record such Principal, Interest, Make-Whole Amount and Late
Charges converted and/or paid (as the case may be) and the dates of such
conversions, and/or payments (as the case may be) within two (2) Business Days
of such occurrence, then the Register shall be automatically deemed updated to
reflect such occurrence. (iv) Pro Rata Conversion; Disputes. In the event that
the Company receives a Conversion Notice from more than one holder of Notes for
the same Conversion Date and the Company can convert some, but not all, of such
portions of the Notes submitted for conversion, the Company, subject to Section
3(d), shall convert from each holder of Notes electing to have Notes converted
on such date a pro rata amount of such holder’s portion of its Notes submitted
for conversion based on the principal amount of Notes submitted for conversion
on such date by such holder relative to the aggregate principal amount of all
Notes submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 25. (d) Limitations on Conversions. (i) Beneficial Ownership. The
Company shall not effect the conversion of any portion of this Note, and the
Holder shall not have the right to convert any portion of this Note pursuant to
the terms and conditions of this Note and any such conversion shall be null and
void and treated as if never made, to the extent that after giving effect to
such conversion, the Holder together with the other Attribution Parties
collectively would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) conversion of the remaining, nonconverted
portion of this Note beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company 7 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202008.jpg]
(including, without limitation, any convertible notes or convertible preferred
stock or warrants, including, without limitation, the Warrants) beneficially
owned by the Holder or any other Attribution Party subject to a limitation on
conversion or exercise analogous to the limitation contained in this Section
3(d)(i). For purposes of this Section 3(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the 1934 Act. For purposes of
determining the number of outstanding shares of Common Stock the Holder may
acquire upon the conversion of this Note without exceeding the Maximum
Percentage, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the SEC, as the case may be, (y) a more recent public announcement by the
Company or (z) any other written notice by the Company or the Transfer Agent, if
any, setting forth the number of shares of Common Stock outstanding (the
“Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this Section
3(d)(i), to exceed the Maximum Percentage, the Holder must notify the Company of
a reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty- first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty- first (61st)
day after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) 8 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202009.jpg]
of the 1934 Act. No prior inability to convert this Note pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(d)(i) to
the extent necessary to correct this paragraph (or any portion of this
paragraph) which may be defective or inconsistent with the intended beneficial
ownership limitation contained in this Section 3(d)(i) or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitation contained in this paragraph may not be waived and shall apply to
a successor holder of this Note. (ii) Principal Market Regulation. The Company
shall not issue any shares of Common Stock upon conversion of this Note or
otherwise pursuant to the terms of this Note (taken together with the issuance
of such shares upon the exercise of the Warrants) if the issuance of such shares
of Common Stock would exceed the aggregate number of shares of Common Stock
which the Company may issue upon conversion of the Notes or otherwise pursuant
to the terms of this Note or the Warrants (as the case may be) without breaching
the Company’s obligations under the rules or regulations of the Principal Market
(the number of shares which may be issued without violating such rules and
regulations, including rules related to the aggregate of offerings under NASDAQ
Listing Rule 5635(d), the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its stockholders
as required by the applicable rules of the Principal Market for issuances of
shares of Common Stock in excess of such amount or (B) obtains a written opinion
from outside counsel to the Company that such approval is not required, which
opinion shall be reasonably satisfactory to the Holder. Until such approval or
such written opinion is obtained, no Buyer shall be issued in the aggregate,
upon conversion or exercise (as the case may be) of any Notes or any of the
Warrants or otherwise pursuant to the terms of the Notes or the Warrants, shares
of Common Stock in an amount greater than the product of (i) the Exchange Cap as
of the Issuance Date multiplied by (ii) the quotient of (A) the aggregate
original principal amount of Notes issued to such Buyer pursuant to the
Securities Purchase Agreement on the Closing Date (as defined in the Securities
Purchase Agreement) divided by (B) the aggregate original principal amount of
all Notes issued to the Buyers pursuant to the Securities Purchase Agreement on
the Closing Date (with respect to each Buyer, the “Exchange Cap Allocation”). In
the event that any Buyer shall sell or otherwise transfer any of such Buyer’s
Notes, the transferee shall be allocated a pro rata portion of such Buyer’s
Exchange Cap Allocation with respect to such portion of such Notes so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion and exercise in full of a holder’s
Notes and Warrants, the difference (if any) between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder’s conversion in full of such Notes and such holder’s
exercise in full of such Warrants shall be allocated, to the respective Exchange
Cap Allocations of the remaining holders of Notes and related Warrants on a pro
rata basis in proportion to the shares of Common Stock underlying the Notes and
related Warrants then held by each such holder of Notes and related Warrants. At
any time 9 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202010.jpg]
after the earlier to occur of (x) the Stockholder Approval Date (as defined in
the Securities Purchase Agreement) and (y) the Stockholder Meeting Deadline (as
defined in the Securities Purchase Agreement in the event that the Company is
prohibited from issuing shares of Common Stock pursuant to this Section 3(d)(i)
(the “Exchange Cap Shares”), the Company shall pay cash in exchange for the
cancellation of such portion of this Note convertible into such Exchange Cap
Shares at a price equal to the sum of (i) the product of (x) such number of
Exchange Cap Shares and (y) the greatest Closing Sale Price of the Common Stock
on any Trading Day during the period commencing on the date the Holder delivers
the applicable Conversion Notice with respect to such Exchange Cap Shares to the
Company and ending on the date of such issuance and payment under this Section
3(d)(i) and (ii) to the extent of any Buy-In related thereto, any Buy-In Payment
Amount, any brokerage commissions and other out-of-pocket expenses, if any, of
the Holder incurred in connection therewith (collectively, the “Exchange Cap
Share Cancellation Amount”). (e) Right of Alternate Conversion. (i) Alternate
Conversion Upon an Event of Default. Subject to Section 3(d), at any time at any
time after the occurrence of an Event of Default or the Market Capitalization
Threshold Condition (regardless of whether such Event of Default or Market
Capitalization Threshold Condition has been cured or if the Holder has delivered
an Event of Default Redemption Notice to the Company), the Holder may, at the
Holder’s option, convert (each, an “Alternate Conversion”, and the date of such
Alternate Conversion, each, an “Alternate Conversion Date”) all, or any part of,
the Conversion Amount (such portion of the Conversion Amount subject to such
Alternate Conversion, each, an “Alternate Conversion Amount”) into shares of
Common Stock at the Alternate Conversion Price. (ii) Mechanics of Alternate
Conversion. On any Alternate Conversion Date, the Holder may voluntarily convert
any Alternate Conversion Amount pursuant to Section 3(c) (with “Alternate
Conversion Price” replacing “Conversion Price” for all purposes hereunder with
respect to such Alternate Conversion and with “Redemption Premium of the
Conversion Amount” replacing “Conversion Amount” in clause (x) of the definition
of Conversion Rate above with respect to such Alternate Conversion) by
designating in the Conversion Notice delivered pursuant to this Section 3(e) of
this Note that the Holder is electing to use the Alternate Conversion Price for
such conversion; provided that in the event of the Conversion Floor Price
Condition, on or prior to Share Delivery Deadline with respect to such Alternate
Conversion, the Company shall also deliver to the Holder the applicable
Alternate Conversion Floor Amount. Notwithstanding anything to the contrary in
this Section 3(e), but subject to Section 3(d), until the Company delivers
shares of Common Stock representing the applicable Alternate Conversion Amount
to the Holder, such Alternate Conversion Amount may be converted by the Holder
into shares of Common Stock pursuant to Section 3(c) without regard to this
Section 3(e). 10 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202011.jpg]
4. RIGHTS UPON EVENT OF DEFAULT. (a) Event of Default. Each of the following
events shall constitute an “Event of Default” and each of the events in clauses
(x), (xi) and (xii) shall constitute a “Bankruptcy Event of Default”: (i) the
failure of the applicable Registration Statement (as defined in the Registration
Rights Agreement) to be filed with the SEC on or prior to the date that is five
(5) days after the applicable Filing Deadline (as defined in the Registration
Rights Agreement) or the failure of the applicable Registration Statement to be
declared effective by the SEC on or prior to the date that is five (5) days
after the applicable Effectiveness Deadline (as defined in the Registration
Rights Agreement); (ii) while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and such lapse or
unavailability continues for a period of five (5) consecutive days or for more
than an aggregate of ten (10) days in any 365-day period (excluding days during
an Allowable Grace Period (as defined in the Registration Rights Agreement));
(iii) at any time from and after [ ]1 (excluding days during an Allowable Grace
Period), the Company fails to have an effective shelf registration statement,
which, as of such time of determination, has an available dollar offering amount
of securities then issuable by the Company thereunder (as reduced by any
limitations on any such issuances by any law, rule or regulations applicable
thereto, whether pursuant to the 1933 Act, the Principal Market or otherwise,
including, without limitation, the “baby shelf rules” set forth in Instruction
I.B.6(a) to Form S-3 of the 1933 Act) (the “Available Shelf Capacity”) of no
less than 125% of the Unrestricted Note Amount as of such time of determination;
(iv) the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive Trading Days; (v) the Company’s (A) failure to cure a Conversion
Failure or a Delivery Failure (as defined in the Warrants) by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or exercise date (as the case may be) or (B) notice,
written or oral, to any holder of the Notes or Warrants, including, without
limitation, by way of public announcement or through any of its agents, at any
time, of its intention not to comply, as required, 1 Insert 90th calendar day
after the Issuance Date 11 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202012.jpg]
with a request for conversion of any Notes into shares of Common Stock that is
requested in accordance with the provisions of the Notes, other than pursuant to
Section 3(d), or a request for exercise of any Warrants for shares of Common
Stock in accordance with the provisions of the Warrants; (vi) except to the
extent the Company is in compliance with Section 12(b) below, at any time
following the tenth (10th) consecutive day that the Holder’s Authorized Share
Allocation (as defined in Section 12(a) below) is less than (A) the number of
shares of Common Stock that the Holder would be entitled to receive upon a
conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise), and (B) the
number of shares of Common Stock that the Holder would be entitled to receive
upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants); (vii) the Company’s or any
Subsidiary’s failure to pay to the Holder any amount of Principal, Interest,
Make-Whole Amount, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s or any Subsidiary’s failure to pay
any redemption payments or amounts hereunder) or any other Transaction Document
(as defined in the Securities Purchase Agreement) or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated hereby and thereby, except, in the case of a failure
to pay any Installment Redemption Price, Interest, Make-Whole Amount and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least ten (10) calendar days; (viii) the Company fails to remove
any restrictive legend on any certificate or any shares of Common Stock issued
to the Holder upon conversion or exercise (as the case may be) of any Securities
(as defined in the Securities Purchase Agreement) acquired by the Holder under
the Securities Purchase Agreement (including this Note) as and when required by
such Securities or the Securities Purchase Agreement, unless otherwise then
prohibited by applicable federal securities laws, and any such failure remains
uncured for at least five (5) days; (ix) the occurrence of any default under,
redemption of or acceleration prior to maturity of at least an aggregate of
$250,000 of Indebtedness (as defined in the Securities Purchase Agreement) of
the Company or any of its Subsidiaries, other than with respect to any Other
Notes; (x) bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation; (xi) the commencement by the Company or any Subsidiary of a
voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be 12 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202013.jpg]
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree, order, judgment or other similar document in respect of the Company or
any Subsidiary in an involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law; (xii) the entry by a court of (i) a decree,
order, judgment or other similar document in respect of the Company or any
Subsidiary of a voluntary or involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or (ii) a decree, order, judgment or other similar document
adjudging the Company or any Subsidiary as bankrupt or insolvent, or approving
as properly filed a petition seeking liquidation, reorganization, arrangement,
adjustment or composition of or in respect of the Company or any Subsidiary
under any applicable federal, state or foreign law or (iii) a decree, order,
judgment or other similar document appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Subsidiary or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree, order,
judgment or other similar document or any such other decree, order, judgment or
other similar document unstayed and in effect for a period of thirty (30)
consecutive days; (xiii) a final judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against the Company and/or any of
its Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $250,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment; (xiv) the Company and/or any Subsidiary,
individually or in the aggregate, either (i) fails to pay, when due, or within
any applicable grace period, any 13 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202014.jpg]
payment with respect to any Indebtedness in excess of $250,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $250,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate; (xv) other than as
specifically set forth in another clause of this Section 4(a), the Company or
any Subsidiary breaches any representation or warranty, or any covenant or other
term or condition of any Transaction Document, except, in the case of a breach
of a covenant or other term or condition that is curable, only if such breach
remains uncured for a period of two (2) consecutive Trading Days; (xvi) a false
or inaccurate certification (including a false or inaccurate deemed
certification), to the best knowledge of the Company, that either (A) the Equity
Conditions are satisfied, (B) there has been no Equity Conditions Failure, or
(C) as to whether any Event of Default has occurred; (xvii) any breach or
failure in any respect by the Company or any Subsidiary to comply with any
provision of Section 15 of this Note; (xviii) if (x) Alan Knitowski’s employment
as chief executive officer of the Company or (y) Randall Crowder’s employment as
the chief operating officer of the Company, in each case is terminated by the
Company for any reason other than such person’s death, disability or willful
misconduct; (xix) any Material Adverse Effect (as defined in the Securities
Purchase Agreement) occurs; or (xx) any Event of Default (as defined in the
Other Notes or in the March Notes) occurs with respect to any Other Notes or the
March Notes. (b) Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile or electronic mail and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default (such earlier date, the “Event of Default
Right Commencement Date”) and ending (such ending date, the “Event of 14 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202015.jpg]
Default Right Expiration Date”, and each such period, an “Event of Default
Redemption Right Period”) on the twentieth (20th) Trading Day after the later of
(x) the date such Event of Default is cured and (y) the Holder’s receipt of an
Event of Default Notice that includes (I) a reasonable description of the
applicable Event of Default, (II) a certification as to whether, in the opinion
of the Company, such Event of Default is capable of being cured and, if
applicable, a reasonable description of any existing plans of the Company to
cure such Event of Default and (III) a certification as to the date the Event of
Default occurred and, if cured on or prior to the date of such Event of Default
Notice, the applicable Event of Default Right Expiration Date, the Holder may
require the Company to redeem (regardless of whether such Event of Default has
been cured on or prior to the Event of Default Right Expiration Date) all or any
portion of this Note by delivering written notice thereof (each, an “Event of
Default Redemption Notice”, and the date thereof, each, an “Event of Default
Redemption Notice Date’) to the Company, which Event of Default Redemption
Notice shall indicate the portion of this Note the Holder is electing to redeem.
Each portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company at a price equal to the greater of
(i) the product of (A) the Conversion Amount to be redeemed multiplied by (B)
the Redemption Premium and (ii) the product of (X) the quotient of (I) the
Conversion Amount to be redeemed, divided by (II) the Alternate Conversion Price
at such time as the Holder delivers an Event of Default Redemption Notice (or,
if a Dilutive Issuance occurs during the period commencing on, and including,
such Event of Default Redemption Notice Date through, and including such Event
of Default Redemption Date (as defined below), the date of such Dilutive
Issuance) multiplied by (Y) the product of (1) the Redemption Premium multiplied
by (2) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date immediately preceding such Event of
Default and ending on the date the Company makes the entire payment required to
be made under this Section 4(b) (the “Event of Default Redemption Price”).
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 13. To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4(b), but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is satisfied in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to the terms of this Note. In the event of a partial
redemption of this Note pursuant hereto, the Principal amount redeemed shall be
deducted from the Installment Amount(s) relating to the applicable Installment
Date(s) as set forth in the Event of Default Redemption Notice. In the event of
the Company’s redemption of any portion of this Note under this Section 4(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty. Any redemption
upon an Event of Default shall not constitute an election of remedies by the
Holder, and all other rights and remedies of the 15 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202016.jpg]
Holder shall be preserved. (c) Mandatory Redemption upon Bankruptcy Event of
Default. Notwithstanding anything to the contrary herein, and notwithstanding
any conversion that is then required or in process, upon any Bankruptcy Event of
Default, whether occurring prior to or following the Maturity Date, the Company
shall immediately pay to the Holder an amount in cash representing (i) all
outstanding Principal, accrued and unpaid Interest, the Make-Whole Amount and
accrued and unpaid Late Charges on such Principal, Interest and Make-Whole
Amount, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity; provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable. 5. RIGHTS UPON FUNDAMENTAL TRANSACTION. (a)
Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes, respectively, held by such holder, having similar
conversion rights as the Notes and having similar ranking and security to the
Notes, and satisfactory to the Holder and (ii) the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 6 and 17, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such 16
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202017.jpg]
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note. (b) Notice of a Change of Control; Redemption Right. No
sooner than twenty (20) Trading Days nor later than ten (10) Trading Days prior
to the consummation of a Change of Control (the “Change of Control Date”), but
not prior to the public announcement of such Change of Control, the Company
shall deliver written notice thereof via facsimile or electronic mail and
overnight courier to the Holder (a “Change of Control Notice”). At any time
during the period beginning after the Holder’s receipt of a Change of Control
Notice or the Holder becoming aware of a Change of Control if a Change of
Control Notice is not delivered to the Holder in accordance with the immediately
preceding sentence (as applicable) and ending on the later of twenty (20)
Trading Days after (A) the date of consummation of such Change of Control or (B)
the date of receipt of such Change of Control Notice or (C) the date of the
announcement of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(each, a “Change of Control Redemption Notice”, and the date thereof, each a
“Change of Control Redemption Notice Date”) to the Company, which Change of
Control Redemption Notice shall indicate the Conversion Amount the Holder is
electing to redeem. The portion of this Note subject to redemption pursuant to
this Section 5(b) shall be redeemed by the Company in cash at a price equal to
the greatest of (i) the product of (w) the Change of Control Redemption Premium
multiplied by (y) the Conversion Amount being redeemed, (ii) the product of (x)
the Change of Control Redemption Premium multiplied by (y) the product of (A)
the Conversion Amount being redeemed multiplied by (B) the quotient determined
by dividing (I) the greatest Closing Sale Price of the shares of Common Stock
during the period beginning on the date immediately preceding the earlier to
occur of (1) the consummation of the applicable Change of Control and (2) the
public announcement of such Change of Control and ending on the date the Holder
delivers the Change of Control Redemption Notice by (II) the Alternate
Conversion Price then in effect (or, if a Dilutive Issuance occurs during the
period commencing on, and including, such Change of Control Redemption Notice
Date through, and including such Change of Control Redemption Date (as defined
below), the date of such Dilutive Issuance) and (iii) the product of (y) the
Change of Control Redemption Premium multiplied by (z) the product of (A) the
Conversion Amount being redeemed multiplied by (B) the quotient of (I) the
aggregate cash consideration and the aggregate cash value of any non-cash
consideration per share of Common Stock to be paid to the holders of the shares
of Common Stock upon consummation of such Change of Control (any such non-cash
consideration constituting publicly-traded securities shall be valued at the
highest of the Closing Sale Price of such securities as of the Trading Day
immediately prior to the consummation of such Change of Control, the Closing
Sale Price of such securities on the Trading Day immediately following the
public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading 17 Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202018.jpg]
Day immediately prior to the public announcement of such proposed Change of
Control) divided by (II) the Conversion Price then in effect (the “Change of
Control Redemption Price”). Redemptions required by this Section 5(b) shall be
made in accordance with the provisions of Section 13 and shall have priority to
payments to stockholders in connection with such Change of Control. To the
extent redemptions required by this Section 5(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5(b), but subject to Section 3(d),
until the Change of Control Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 5(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event of a partial redemption of this Note pursuant hereto, (x) the Principal
amount redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Change of Control Redemption
Notice. In the event of the Company’s redemption of any portion of this Note
under this Section 5(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty. 6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to all or substantially all of the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Alternate Conversion Price as of the applicable record date)
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, that to the
extent that the Holder’s right to participate in any such Purchase Right would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance up to ninety
(90) Trading Days, provided that such period shall be tolled during any period
of time in which Equity Conditions Failure shall have occurred and be continuing
(and, if such Purchase Right has an expiration date, maturity date or 18 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202019.jpg]
other similar provision, such term shall be extended by such number of days held
in abeyance, if applicable) for the benefit of the Holder until such time or
times during such extended period, as its right thereto would not result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right held similarly in abeyance (and, if such Purchase
Right has an expiration date, maturity date or other similar provision, such
term shall be extended by such number of days held in abeyance, if applicable))
to the same extent as if there had been no such limitation). The Holder shall be
deemed to have waived the right to receive any such Purchase Rights that remain
held in abeyance at the end of such abeyance period if not granted prior to such
time. (b) Other Corporate Events. In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Holder. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note. 7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES. (a)
Adjustment of Conversion Price upon Issuance of Common Stock. If and whenever on
or after the Subscription Date the Company grants, issues or sells (or enters
into any agreement to grant, issue or sell), or in accordance with this Section
7(a) is deemed to have granted, issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Excluded Securities issued or
sold or deemed to have been issued or sold) for a consideration per share (the
“New Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issuance or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to herein as the “Applicable Price”)
(the foregoing a “Basic Dilutive Issuance”), then, immediately after such
Dilutive Issuance, the Conversion Price then in effect shall be reduced to an
amount equal to the New Issuance Price. For all purposes of the foregoing
(including, without limitation, 19 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202020.jpg]
determining the adjusted Conversion Price and the New Issuance Price under this
Section 7(a)), the following shall be applicable: (i) Issuance of Options. If
the Company in any manner grants, issues or sells (or enters into any agreement
to grant, issue or sell) any Options and the lowest price per share for which
one share of Common Stock is at any time issuable upon the exercise of any such
Option or upon conversion, exercise or exchange of any Convertible Securities
issuable upon exercise of any such Option or otherwise pursuant to the terms
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the granting, issuance or sale of such Option for such price per
share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is at any time issuable upon the exercise of any
such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option or otherwise pursuant to
the terms thereof” shall be equal to (1) the lower of (x) the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting, issuance or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option or
otherwise pursuant to the terms thereof and (y) the lowest exercise price set
forth in such Option for which one share of Common Stock is issuable (or may
become issuable assuming all possible market conditions) upon the exercise of
any such Options or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option or otherwise pursuant to
the terms thereof, minus (2) the sum of all amounts paid or payable to the
holder of such Option (or any other Person) with respect to any one share of
Common Stock upon the granting, issuance or sale of such Option, upon exercise
of such Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option or otherwise pursuant to the
terms thereof plus the value of any other consideration consisting of cash, debt
forgiveness, assets or any other property received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or otherwise pursuant to the terms
thereof or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities. (ii) Issuance
of Convertible Securities. If the Company in any manner issues or sells (or
enters into any agreement to issue or sell) any Convertible Securities and the
lowest price per share for which one share of Common Stock is at any time
issuable upon the conversion, exercise or exchange thereof or otherwise pursuant
to the terms thereof is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is at any time
issuable (or may become issuable assuming all possible market conditions) upon
the conversion, exercise or exchange thereof or otherwise 20 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202021.jpg]
pursuant to the terms thereof” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of Common Stock upon the issuance or sale of
the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security or otherwise pursuant to the terms thereof and (y) the
lowest conversion price set forth in such Convertible Security for which one
share of Common Stock is issuable upon conversion, exercise or exchange thereof
or otherwise pursuant to the terms thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) with
respect to any one share of Common Stock upon the issuance or sale of such
Convertible Security plus the value of any other consideration received or
receivable consisting of cash, debt forgiveness, assets or other property by, or
benefit conferred on, the holder of such Convertible Security (or any other
Person). Except as contemplated below, no further adjustment of the Conversion
Price shall be made upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities or otherwise
pursuant to the terms thereof, and if any such issuance or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price has been or is to be made pursuant to other provisions
of this Section 7(a), except as contemplated below, no further adjustment of the
Conversion Price shall be made by reason of such issuance or sale. (iii) Change
in Option Price or Rate of Conversion. If the purchase or exercise price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time
(other than proportional changes in conversion or exercise prices, as
applicable, in connection with an event referred to in Section 7(b) below), the
Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect. (iv) Calculation
of Consideration Received. If any Option and/or Convertible Security and/or
Adjustment Right is issued in connection with the issuance or sale or deemed
issuance or sale of any other securities of the Company (as determined by the
Holder, the “Primary Security”, and such Option and/or Convertible Security
and/or Adjustment Right, the “Secondary Securities”), together comprising one
integrated transaction (or one or more transactions if such issuances or sales
or deemed issuances or sales of securities of the Company either (A) have at
least 21 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202022.jpg]
one investor or purchaser in common, (B) are consummated in reasonable proximity
to each other and/or (C) are consummated under the same plan of financing), the
aggregate consideration per share of Common Stock with respect to such Primary
Security shall be deemed to be equal to the difference of (x) the lowest price
per share for which one share of Common Stock was issued (or was deemed to be
issued pursuant to Section 7(a)(i) or 7(a)(ii) above, as applicable) in such
integrated transaction solely with respect to such Primary Security, minus (y)
with respect to such Secondary Securities, the sum of (I) the Black Scholes
Consideration Value of each such Option, if any, (II) the fair market value (as
determined by the Holder in good faith) or the Black Scholes Consideration
Value, as applicable, of such Adjustment Right, if any, and (III) the fair
market value (as determined by the Holder) of such Convertible Security, if any,
in each case, as determined on a per share basis in accordance with this Section
7(a)(iv). If any shares of Common Stock, Options or Convertible Securities are
issued or sold or deemed to have been issued or sold for cash, the consideration
received therefor (for the purpose of determining the consideration paid for
such Common Stock, Option or Convertible Security, but not for the purpose of
the calculation of the Black Scholes Consideration Value) will be deemed to be
the net amount of consideration received by the Company therefor. If any shares
of Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company (for the purpose of determining the consideration paid for such Common
Stock, Option or Convertible Security, but not for the purpose of the
calculation of the Black Scholes Consideration Value) will be the fair value of
such consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
for such securities will be the arithmetic average of the VWAPs of such security
for each of the five (5) Trading Days immediately preceding the date of receipt.
If any shares of Common Stock, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor (for
the purpose of determining the consideration paid for such Common Stock, Option
or Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the fair value of such portion
of the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities (as the case may
be). The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company. (v)
Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock, Options or in Convertible
Securities 22 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202023.jpg]
or (B) to subscribe for or purchase shares of Common Stock, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issuance or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be). (b) Adjustment of Conversion Price upon
Subdivision or Combination of Common Stock. Without limiting any provision of
Section 6, Section 17 or Section 7(a), if the Company at any time on or after
the Subscription Date subdivides (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 6, Section 17
or Section 7(a), if the Company at any time on or after the Subscription Date
combines (by any stock split, stock dividend, stock combination,
recapitalization or other similar transaction) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event. (c) Holder’s Right of Adjusted Conversion Price upon Variable Price
Securities; Permitted Settlement Transactions. (i) Adjustment upon Variable
Price Transactions. In addition to and not in limitation of the other provisions
of this Section 7, if the Company in any manner issues or sells or enters into
any agreement to issue or sell, any Common Stock, Options or Convertible
Securities) other than in any Permitted Variable Rate Transactions (as defined
in the Securities Purchase Agreement) (any such securities, “Variable Price
Securities”), after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s 23 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202024.jpg]
election to rely on a Variable Price for a particular conversion of this Note
shall not obligate the Holder to rely on a Variable Price for any future
conversion of this Note. (ii) Adjustments upon Permitted Settlement
Transactions. If the Company engages in any Permitted Settlement Transaction
that would be a Basic Dilutive Issuance pursuant to Section 7(a), but for the
fact that such Permitted Settlement Transaction is an Excluded Security (each, a
“PST Dilutive Issuance”, and together with each Basic Dilutive Issuance, each a
“Dilutive Issuance”), then, immediately after the time of consummation of such
Permitted Settlement Transaction, the Holder shall thereafter have the right to
convert all, or any part, of such portion of the Conversion Amount of this Note
equal to the aggregate fair market value of the securities issued in such
Permitted Settlement Transaction (as determined in accordance with Section
7(a)(iv) above) at the New Issuance Price of such Permitted Settlement
Transaction (as determined pursuant to Section 7(a) above as if such Permitted
Settlement Transaction was not an Excluded Security thereunder) (each, a “PST
Issuance Price”). (d) Other Events. In the event that the Company (or any
Subsidiary) shall take any action to which the provisions hereof are not
strictly applicable, or, if applicable, would not operate to protect the Holder
from dilution or if any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(d) will increase the Conversion
Price as otherwise determined pursuant to this Section 7(d), provided further
that if the Holder does not accept such adjustments as appropriately protecting
its interests hereunder against such dilution, then the Company’s board of
directors and the Holder shall agree, in good faith, upon an independent
investment bank of nationally recognized standing to make such appropriate
adjustments, whose determination shall be final and binding absent manifest
error and whose fees and expenses shall be borne by the Company. (e)
Calculations. All calculations under this Section 7 shall be made by rounding to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock. (f) Voluntary
Adjustment by Company. Subject to the rules and regulations of the Principal
Market, the Company may at any time during the term of this Note, with the prior
written consent of the Required Holders (as defined in the Securities Purchase
Agreement), reduce the then current Conversion Price of each of the Notes to any
amount and for any period of time deemed appropriate by the board of directors
of the Company. 24 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202025.jpg]
8. INSTALLMENT REDEMPTION. (a) General. On each applicable Installment Date, the
Company shall pay to the Holder of this Note the applicable Installment Amount
due on such date by redeeming (each, an “Installment Redemption”) such
Installment Amount in cash on such Installment Date by wire transfer to the
Holder of immediately available funds in an amount equal to 107% of the
applicable Installment Amount (the “Installment Redemption Price”).
Notwithstanding anything to the contrary in this Section 8(a), but subject to
Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Amount (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event the Holder elects to convert
all or any portion of the Installment Amount prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the Installment
Redemption Amount so converted shall be deducted from the Installment Amounts
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice. Redemptions required by this Section 8(a) shall be made in
accordance with the provisions of Section 13. (b) Deferred Installment Amount.
Notwithstanding any provision of Section 8(a) to the contrary, the Holder may,
at its option and in its sole discretion, deliver a written notice to the
Company no later than the Trading Day immediately prior to the applicable
Installment Date electing to have the payment of all or any portion of an
Installment Amount payable on such Installment Date deferred (such amount
deferred, the “Deferral Amount”, and such deferral, each a “Deferral”) until any
subsequent Installment Date selected by the Holder (as applicable, the “New
Installment Date” with respect to such applicable Deferral Amount), in its sole
discretion, in which case, the Deferral Amount shall be added to, and become
part of, such subsequent Installment Amount and (i) if such Deferral is made at
the request of the Company, such Deferral Amount shall continue to accrue
Interest hereunder or (ii) if such Deferral is not made at the request of the
Company, unless an Event of Default has occurred and is continuing (in which
case, such Deferral Amount shall accrue interest at the Default Rate), such
Deferral Amount shall not continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(b) shall set forth (i) the
Deferral Amount, (ii) whether the Company has requested such Deferral and (iii)
the applicable New Installment Date with respect to such Deferral Amount. (c)
Acceleration of Installment Amounts. (i) General. Notwithstanding any provision
of this Section 8 to the contrary, at any time after a Deferral, the Holder may,
by delivery of written notice to the Company (each, an “Acceleration Notice”,
and the date thereof, each an “Acceleration Notice Date”), require the Company
to redeem (each, an “Acceleration”) all, or any part, of such Deferral Amount as
specified in such Acceleration Notice (each, an “Acceleration Amount”) in cash
at a redemption price equal to 107% of such Deferral Amount (including, without
limitation, any Interest, Make-Whole Amount and/or Late Charges, as applicable,
that may have 25 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202026.jpg]
accrued thereon from and after the time of such Deferral hereunder, if any)
(each, an “Acceleration Redemption Price”). (ii) Mechanics. Each Acceleration
Notice shall specify (x) such applicable Acceleration Amount, (y) such
applicable Acceleration Redemption Price with respect to such Acceleration
Amount and (z) the date of such Acceleration (each, an “Acceleration Redemption
Date”), which shall be the fifth (5th) Trading Day after the applicable
Acceleration Notice Date. Redemptions required by this Section 8(c) shall be
made in accordance with the provisions of Section 13. Notwithstanding anything
to the contrary in this Section 8(c) shall, but subject to Section 3(d), until
the Holder receives the Acceleration Redemption Price, the Acceleration Amount
may be converted, in whole or in part, by the Holder into Common Stock pursuant
to Section 3, and any such conversion shall reduce the Acceleration Amount in
the manner set forth by the Holder in the applicable Conversion Notice. 9.
SUBSEQUENT PLACEMENT OPTIONAL REDEMPTION (a) General. With respect to any given
Subsequent Placement (as defined in the Securities Purchase Agreement)
(including, without limitation, any ATM/EOL Transaction (as defined in the
Securities Purchase Agreement), but excluding any other Excluded
Securities)(each, an “Eligible Subsequent Placement”), from and after the
earlier of (x) the date the Holder becomes aware of the occurrence of such
Eligible Subsequent Placement (the “Holder Notice Date”) and (y) the later of
(A) the fifth (5th) Trading Day after the Company has delivered written notice
to the Holder of the occurrence (or potential occurrence) of such Eligible
Subsequent Placement (each, a “Company Subsequent Placement Notice”) and (B) the
time of consummation of such Eligible Subsequent Placement, the Holder shall
have the right, in its sole discretion, to require that the Company redeem (each
an “Optional Redemption”) all, or any portion, of the Conversion Amount under
this Note not in excess of (together with any Optional Redemption Amount (as
defined in the applicable other Note of the Holder) of any other Notes of the
Holder) the Holder’s Holder Pro Rata Amount of 40% of the gross proceeds (less
any reasonable placement agent, underwriter and/or legal fees and expenses) of
such Eligible Subsequent Placement (each, an “Eligible Optional Redemption
Amount”) by delivering written notice thereof (each, an “Optional Redemption
Notice”, and the date thereof, each an “Optional Redemption Notice Date”) to the
Company. Notwithstanding the foregoing, (I) if such Eligible Subsequent
Placement is an ATM/EOL Transaction, the Company shall not be required to
deliver more than one Company Subsequent Placement Notice in any ten (10)
Trading Day period and (II) if the Holder is participating in an Eligible
Subsequent Placement, upon the written request of the Holder, the Company shall
apply all, or any part, as set forth in such written request, of any amounts
that would otherwise be payable to the Holder in such Optional Redemption, on a
dollar-for-dollar basis, against the purchase price of the securities to be
purchased by the Holder in such Eligible Subsequent Placement. (b) Mechanics.
The Optional Redemption Notice shall indicate that all, or such applicable
portion, as set forth in the applicable Optional Redemption Notice, of the 26
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202027.jpg]
Eligible Optional Redemption Amount the Holder is electing to have redeemed (the
“Optional Redemption Amount”) and the date of such Optional Redemption (the
“Optional Redemption Date”), which shall be the later of (x) the fifth (5th)
Trading Day after the date of the applicable Optional Redemption Notice and (y)
the date of the consummation of such Eligible Subsequent Placement. The portion
of this Note subject to redemption pursuant to this Section 9 shall be redeemed
by the Company in cash at a price equal to 107% of the greater of (i) Optional
Redemption Amount and (ii) the product of (X) the quotient of (I) the Optional
Redemption Amount divided by (II) the Alternate Conversion Price as in effect at
such time as the Holder delivers an Optional Redemption Notice (or, if a
Dilutive Issuance occurs during the period commencing on, and including, such
Optional Redemption Notice Date through, and including such Optional Redemption
Date, the date of such Dilutive Issuance) multiplied by (Y) the greatest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date immediately preceding the occurrence of such Eligible Subsequent
Placement and ending on the later of (x) the fifth (5th) Trading Day after the
date of the applicable Optional Redemption Notice and (y) the date of the
consummation of such Eligible Subsequent Placement (the “Optional Redemption
Price”). Redemptions required by this Section 9 shall be made in accordance with
the provisions of Section 13. Notwithstanding anything to the contrary in this
Section 9, but subject to Section 3(d), until the Holder receives the Optional
Redemption Price, the Optional Redemption Amount may be converted, in whole or
in part, by the Holder into Common Stock pursuant to Section 3, and any such
conversion shall reduce the Optional Redemption Amount in the manner set forth
by the Holder in the applicable Conversion Notice. 10. REDEMPTIONS AT THE
COMPANY’S ELECTION. (a) Company Optional Redemption. At any time after date
hereof, the Company shall have the right to redeem all, but not less than all,
of the Conversion Amount then remaining under this Note (the “Company Optional
Redemption Amount”) on the Company Optional Redemption Date (each as defined
below) (a “Company Optional Redemption”). The portion of this Note subject to
redemption pursuant to this Section 10(a) shall be redeemed by the Company in
cash at a price (the “Company Optional Redemption Price”) equal to 107% of the
greater of (i) the Conversion Amount being redeemed as of the Company Optional
Redemption Date and (ii) the product of (1) the quotient of (I) the Company
Optional Redemption Amount divided by (II) the Alternate Conversion Price as in
effect at such Company Optional Redemption Notice Date (or, if a Dilutive
Issuance occurs during the period commencing on, and including, such Company
Optional Redemption Notice Date through, and including such Company Optional
Redemption Date, the date of such Dilutive Issuance) multiplied by (2) the
greatest Closing Sale Price of the Common Stock on any Trading Day during the
period commencing on the date immediately preceding such Company Optional
Redemption Notice Date and ending on the Trading Day immediately prior to the
date the Company makes the entire payment required to be made under this Section
10(a). The Company may exercise its right to require redemption under this
Section 10(a) by delivering a written notice thereof by facsimile or electronic
mail and overnight courier to all, but not less than all, of the holders of
Notes (the “Company Optional Redemption Notice” and the date all of the holders
of Notes received such notice is referred to as the “Company Optional 27 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202028.jpg]
Redemption Notice Date”). The Company may deliver only one Company Optional
Redemption Notice hereunder and such Company Optional Redemption Notice shall be
irrevocable. The Company Optional Redemption Notice shall (x) state the date on
which the Company Optional Redemption shall occur (the “Company Optional
Redemption Date”) which date shall not be less than ten (10) calendar days nor
more than thirty (30) calendar days following the Company Optional Redemption
Notice Date, and (y) state the aggregate Conversion Amount of the Notes which is
being redeemed in such Company Optional Redemption from the Holder and all of
the other holders of the Notes pursuant to this Section 10(a) (and analogous
provisions under the Other Notes) on the Company Optional Redemption Date.
Notwithstanding anything herein to the contrary, at any time prior to the date
the Company Optional Redemption Price is paid, in full, the Company Optional
Redemption Amount may be converted, in whole or in part, by the Holder into
shares of Common Stock pursuant to Section 3. All Conversion Amounts converted
by the Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date. Redemptions made pursuant to this Section
10(a) shall be made in accordance with Section 12. In the event of the Company’s
redemption of any portion of this Note under this Section 10, the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 10 is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
loss of its investment opportunity and not as a penalty. For the avoidance of
doubt, the Company shall have no right to effect a Company Optional Redemption
if any Event of Default has occurred and continuing (regardless of whether the
Holder has delivered an Event of Default Redemption Notice to the Company or if
such Event of Default has been cured thereafter) but any Event of Default shall
have no effect upon the Holder’s right to convert this Note in its discretion.
(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 10(a), then it must
simultaneously take the same action with respect to all of the Other Notes. 11.
NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note.
Notwithstanding anything herein to the contrary, if after the sixty (60)
calendar day anniversary of the Issuance Date, the Holder is not permitted to
convert 28 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202029.jpg]
this Note in full for any reason (other than pursuant to restrictions set forth
in Section 3(d) hereof), the Company shall use its best efforts to promptly
remedy such failure, including, without limitation, obtaining such consents or
approvals as necessary to permit such conversion into shares of Common Stock.
12. RESERVATION OF AUTHORIZED SHARES. (a) Reservation. So long as any Notes
remain outstanding, the Company shall at all times reserve at least 200% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion, including without limitation, Alternate Conversions of
all of the Notes then outstanding (without regard to any limitations on
conversions and assuming such Notes remain outstanding until the Maturity Date)
at the Alternate Conversion Price then in effect (the “Required Reserve
Amount”). The Required Reserve Amount (including, without limitation, each
increase in the number of shares so reserved) shall be allocated pro rata among
the holders of the Notes based on the original principal amount of the Notes
held by each holder on the Closing Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders. (b) Insufficient Authorized Shares. If, notwithstanding Section
12(a), and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. In the event that the Company is prohibited from issuing shares of
Common Stock pursuant to the terms of this Note due to the failure by the
Company to have sufficient shares of Common Stock available out of the
authorized but unissued shares of Common Stock (such unavailable number of
shares of Common Stock, the “Authorized Failure Shares”), in lieu of delivering
such Authorized Failure Shares to the Holder, the Company shall pay cash in
exchange for the redemption of such portion of the Conversion Amount convertible
into such Authorized Failure Shares at a price equal to the sum of (i) the
product of (x) such number of Authorized Failure Shares and (y) the 29 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202030.jpg]
greatest Closing Sale Price of the Common Stock on any Trading Day during the
period commencing on the date the Holder delivers the applicable Conversion
Notice with respect to such Authorized Failure Shares to the Company and ending
on the date of such issuance and payment under this Section 12(a); and (ii) to
the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorized Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith. Nothing
contained in Section 12(a) or this Section 12(b) shall limit any obligations of
the Company under any provision of the Securities Purchase Agreement. 13.
REDEMPTIONS. (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice
(each, an “Event of Default Redemption Date”). If the Holder has submitted a
Change of Control Redemption Notice in accordance with Section 5(b), the Company
shall deliver the applicable Change of Control Redemption Price to the Holder in
cash concurrently with the consummation of such Change of Control if such notice
is received prior to the consummation of such Change of Control and within five
(5) Business Days after the Company’s receipt of such notice otherwise (each, a
“Change of Control Redemption Date”). The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. The Company shall deliver the applicable Acceleration Redemption Price to
the Holder in cash on the applicable Acceleration Date. The Company shall
deliver the applicable Optional Redemption Price to the Holder in cash on the
applicable Optional Redemption Date. The Company shall deliver the applicable
Company Optional Redemption Price to the Holder in cash on the applicable
Company Optional Redemption Date. Notwithstanding anything herein to the
contrary, in connection with any redemption hereunder at a time the Holder is
entitled to receive a cash payment under any of the other Transaction Documents,
at the option of the Holder delivered in writing to the Company, the applicable
Redemption Price hereunder shall be increased by the amount of such cash payment
owed to the Holder under such other Transaction Document and, upon payment in
full or conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event of a redemption
of less than all of the Conversion Amount of this Note, (x) the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal which has
not been redeemed and (y) the Redemption Price shall be applied against
Installment Amounts hereunder in reverse order (from the Installment Amount due
on the last Installment Date hereunder backward by Installment Dates) unless
otherwise specified by the Holder in writing. In the event that the Company does
not pay the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the applicable Redemption Notice shall be null and 30 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202031.jpg]
void with respect to such Conversion Amount, (y) the Company shall immediately
return this Note, or issue a new Note (in accordance with Section 20(d)), to the
Holder, and in each case the principal amount of this Note or such new Note (as
the case may be) shall be increased by an amount equal to the difference between
(1) the applicable Redemption Price (as the case may be, and as adjusted
pursuant to this Section 13, if applicable) minus (2) the Principal portion of
the Conversion Amount submitted for redemption and (z) the Conversion Price of
this Note or such new Notes (as the case may be) shall be automatically adjusted
with respect to each conversion effected thereafter by the Holder to the
Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided. The Holder’s delivery of a notice voiding a Redemption Notice
and exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice. (b) Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4 or Section 5(b) (each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one (1) Business Day
of its receipt thereof, forward to the Holder by facsimile or electronic mail a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is two (2) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is two (2) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period. 14. VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Note. 15.
COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms: (a) Rank. All payments due under this
Note (a) shall rank pari passu with all Other Notes and (b) shall be senior to
all other Indebtedness of the Company and its Subsidiaries other than Permitted
Indebtedness or Permitted Additional Indebtedness. (b) Incurrence of
Indebtedness. The Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, incur or guarantee, assume or
suffer to exist any Indebtedness (other than (i) the Indebtedness evidenced by
this Note and the Other Notes and (ii) other Permitted Indebtedness). 31 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202032.jpg]
(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens. (d) Restricted Payments. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes or the March Notes) whether by way of payment
in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, (i) an event constituting an Event of Default has
occurred and is continuing or (ii) an event that with the passage of time and
without being cured would constitute an Event of Default has occurred and is
continuing. (e) Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock. (f) Restriction on Transfer of Assets.
The Company shall not, and the Company shall cause each of its Subsidiaries to
not, directly or indirectly, sell, lease, license, assign, transfer, spin-off,
split-off, close, convey or otherwise dispose of any assets or rights of the
Company or any Subsidiary owned or hereafter acquired whether in a single
transaction or a series of related transactions, other than (i) sales, leases,
licenses, assignments, transfers, conveyances and other dispositions of such
assets or rights by the Company and its Subsidiaries in the ordinary course of
business consistent with its past practice and (ii) sales of inventory and
product in the ordinary course of business. (g) Maturity of Indebtedness. Except
as set forth on Schedule 3(s) attached hereto, the Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
permit any Indebtedness of the Company or any of its Subsidiaries to mature or
accelerate prior to the Maturity Date. (h) Change in Nature of Business. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by or publicly contemplated to
be conducted by the Company and each of its Subsidiaries on the Subscription
Date or any business substantially related or incidental thereto. The Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, modify its or their corporate structure or purpose. (i)
Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the 32 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202033.jpg]
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary. (j) Maintenance of Properties, Etc. The
Company shall maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, all of its properties which are necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, and cause each of its Subsidiaries to
comply, at all times with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder. (k) Maintenance of Intellectual Property. The
Company will, and will cause each of its Subsidiaries to, take all action
necessary or advisable to maintain all of the Intellectual Property Rights (as
defined in the Securities Purchase Agreement) of the Company and/or any of its
Subsidiaries that are necessary or material to the conduct of its business in
full force and effect. (l) Maintenance of Insurance. The Company shall maintain,
and cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated. (m) Transactions with
Affiliates. The Company shall not, nor shall it permit any of its Subsidiaries
to, enter into, renew, extend or be a party to, any transaction or series of
related transactions (including, without limitation, the purchase, sale, lease,
transfer or exchange of property or assets of any kind or the rendering of
services of any kind) with any affiliate, except transactions in the ordinary
course of business in a manner and to an extent consistent with past practice
and necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an affiliate thereof. (n) Restricted Issuances. The Company shall not,
directly or indirectly, without the prior written consent of the holders of a
majority in aggregate principal amount of the Notes then outstanding, (i) issue
any Notes (other than as contemplated by the Securities Purchase Agreement and
the Notes) or (ii) issue any other securities that would cause a breach or
default under the Notes or the Warrants. (o) Available Cash Test; Announcement
of Operating Results. (i) Available Cash Test. At any time any Notes remain
outstanding, the Company’s Available Cash as of the last calendar day of each
Fiscal Quarter shall equal or exceed $500,000 (the “Available Cash Test”),
provided that a Financial 33 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202034.jpg]
Covenant Failure (as defined below) shall not be an Event of Default hereunder
(x) if the Company cures such Financial Covenant Failure on or prior to the
fortieth (40th) calendar day after the end of such Fiscal Quarter (and no
subsequent breach occurs for a period of at least 180 calendar days), as
evidenced by a certification, executed on behalf of the Company by the Chief
Financial Officer of the Company or (y) if waived by the Holder in writing or
email. (ii) Operating Results Announcement. Commencing with the Fiscal Quarter
ending September 30, 2020, the Company shall publicly disclose and disseminate
(such date, the “Announcement Date”), if the Available Cash Test has not been
satisfied for such Fiscal Quarter or Fiscal Year, as applicable, a statement to
that effect no later than the tenth (10th) day after the end of such Fiscal
Quarter or Fiscal Year, as applicable, and such announcement shall include a
statement to the effect that the Company is (or is not, as applicable) in breach
of the Available Cash Test for such Fiscal Quarter or Fiscal Year, as
applicable. On the Announcement Date, the Company shall also provide to the
Holders a certification, executed on behalf of the Company by the Chief
Financial Officer of the Company, certifying that the Company satisfied the
Available Cash Tests for such Fiscal Quarter if that is the case. If the Company
has failed to meet the Available Cash Test for such Fiscal Quarter (a “Financial
Covenant Failure”), the foregoing written certification that the Company
provides to the Holders shall also state the Available Cash Test has not been
met (a “Financial Covenant Failure Notice”). Concurrently with the delivery of
each Financial Covenant Failure Notice to the Holders, the Company shall also
make publicly available (as part of a Quarterly Report on Form 10-Q, Annual
Report on Form 10-K or on a Current Report on Form 8-K, or otherwise) the
Financial Covenant Failure Notice and the fact that an Event of Default has
occurred under the Notes. (p) Independent Investigation. At the request of the
Holder either (x) at any time when an Event of Default has occurred and is
continuing, (y) upon the occurrence of an event that with the passage of time or
giving of notice would constitute an Event of Default or (z) at any time the
Holder reasonably believes an Event of Default may have occurred or be
continuing, the Company shall hire an independent, reputable investment bank
selected by the Company and approved by the Holder to investigate as to whether
any breach of this Note has occurred (the “Independent Investigator”). If the
Independent Investigator determines that such breach of this Note has occurred,
the Independent Investigator shall notify the Company of such breach and the
Company shall deliver written notice to each holder of a Note of such breach. In
connection with such investigation, the Independent Investigator may, during
normal business hours, inspect all contracts, books, records, personnel, offices
and other facilities and properties of the Company and its Subsidiaries and, to
the extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants (including the
accountants’ work papers) and any books of account, records, reports and other
papers not contractually required of the Company to be confidential or secret,
or subject to attorney- client or other evidentiary privilege, and the
Independent Investigator may make such copies and inspections thereof as the
Independent Investigator may reasonably request. The Company shall furnish the
Independent Investigator with such financial and operating 34 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202035.jpg]
data and other information with respect to the business and properties of the
Company as the Independent Investigator may reasonably request. The Company
shall permit the Independent Investigator to discuss the affairs, finances and
accounts of the Company with, and to make proposals and furnish advice with
respect thereto to, the Company’s officers, directors, key employees and
independent public accountants or any of them (and by this provision the Company
authorizes said accountants to discuss with such Independent Investigator the
finances and affairs of the Company and any Subsidiaries), all at such 16.
[INTENTIONALLY OMITTED] 17. DISTRIBUTION OF ASSETS. In addition to any
adjustments pursuant to Section 7, if the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note and
assuming for such purpose that the Note was converted at the Alternate
Conversion Price as of the applicable record date) immediately prior to the date
on which a record is taken for such Distribution or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
such Distributions (provided, however, that to the extent that the Holder’s
right to participate in any such Distribution would result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to the extent of the
Maximum Percentage (and shall not be entitled to beneficial ownership of such
shares of Common Stock as a result of such Distribution (and beneficial
ownership) to the extent of any such excess) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such
time or times, if ever, as its right thereto would not result in the Holder and
the other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
held similarly in abeyance) to the same extent as if there had been no such
limitation). 18. AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d), which
may not be amended, modified or waived by the parties hereto, the prior written
consent of the Holder shall be required for any change, waiver or amendment to
this Note. 19. TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(g) of the Securities Purchase Agreement. 20. REISSUANCE OF THIS NOTE.
(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 20(d)),
registered as the Holder 35 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202036.jpg]
may request, representing the outstanding Principal being transferred by the
Holder and, if less than the entire outstanding Principal is being transferred,
a new Note (in accordance with Section 20(d)) to the Holder representing the
outstanding Principal not being transferred. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of Section 3(c)(iii) following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note. (b) Lost, Stolen or Mutilated Note.
Upon receipt by the Company of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Note (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal. (c) Note
Exchangeable for Different Denominations. This Note is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Note or Notes (in accordance with Section 20(d) and in principal amounts of at
least $1,000) representing in the aggregate the outstanding Principal of this
Note, and each such new Note will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender. (d)
Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 20(a) or Section 20(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, the Make-Whole Amount and Late Charges on the Principal, Interest and
Make-Whole Amount, if any, of this Note, from the Issuance Date. 21. REMEDIES,
CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note and any of the other Transaction Documents at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. No failure on the part of the Holder to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Holder of any
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. In addition, the exercise of any
right or remedy of the Holder at law or equity 36 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202037.jpg]
or under this Note or any of the documents shall not be deemed to be an election
of Holder’s rights or remedies under such documents or at law or equity. The
Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this Note
(including, without limitation, compliance with Section 7). 22. PAYMENT OF
COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is placed in the hands
of an attorney for collection or enforcement or is collected or enforced through
any legal proceeding or the Holder otherwise takes action to collect amounts due
under this Note or to enforce the provisions of this Note or (b) there occurs
any bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors’ rights and involving a claim under this Note, then
the Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’ fees
and disbursements. The Company expressly acknowledges and agrees that no amounts
due under this Note shall be affected, or limited, by the fact that the purchase
price paid for this Note was less than the original Principal amount hereof. 23.
CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by the
Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Note instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder. 24. FAILURE OR INDULGENCE NOT WAIVER. No
failure or delay on the part of the Holder in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege. No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party. 37 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202038.jpg]
Notwithstanding the foregoing, nothing contained in this Section 24 shall permit
any waiver of any provision of Section 3(d). 25. DISPUTE RESOLUTION. (a)
Submission to Dispute Resolution. (i) In the case of a dispute relating to a
Closing Bid Price, a Closing Sale Price, a Conversion Price, an Alternate
Conversion Price, a Black Scholes Consideration Value, a PST Issuance Price, a
VWAP or a fair market value or the arithmetic calculation of a Conversion Rate,
the Restricted Principal, the Restricted OID, or the applicable Redemption Price
(as the case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Company or the Holder (as the case
may be) shall submit the dispute to the other party via facsimile or electronic
mail (A) if by the Company, within two (2) Business Days after the occurrence of
the circumstances giving rise to such dispute or (B) if by the Holder at any
time after the Holder learned of the circumstances giving rise to such dispute.
If the Holder and the Company are unable to promptly resolve such dispute
relating to such Closing Bid Price, such Closing Sale Price, such Conversion
Price, such Alternate Conversion Price, such Black Scholes Consideration Value,
such PST Issuance Price, such VWAP or such fair market value, or the arithmetic
calculation of such Conversion Rate, the Restricted Principal, the Restricted
OID, or such applicable Redemption Price (as the case may be), at any time after
the second (2nd) Business Day following such initial notice by the Company or
the Holder (as the case may be) of such dispute to the Company or the Holder (as
the case may be), then the Holder may, at its sole option, select an
independent, reputable investment bank to resolve such dispute. (ii) The Holder
and the Company shall each deliver to such investment bank (A) a copy of the
initial dispute submission so delivered in accordance with the first sentence of
this Section 25 and (B) written documentation supporting its position with
respect to such dispute, in each case, no later than 5:00 p.m. (New York time)
by the fifth (5th) Business Day immediately following the date on which the
Holder selected such investment bank (the “Dispute Submission Deadline”) (the
documents referred to in the immediately preceding clauses (A) and (B) are
collectively referred to herein as the “Required Dispute Documentation”) (it
being understood and agreed that if either the Holder or the Company fails to so
deliver all of the Required Dispute Documentation by the Dispute Submission
Deadline, then the party who fails to so submit all of the Required Dispute
Documentation shall no longer be entitled to (and hereby waives its right to)
deliver or submit any written documentation or other support to such investment
bank with respect to such dispute and such investment bank shall resolve such
dispute based solely on the Required Dispute Documentation that was delivered to
such investment bank prior to the Dispute Submission Deadline). Unless otherwise
agreed to in writing by both the Company and the Holder or otherwise requested
by such investment bank, neither the Company nor the Holder shall be entitled to
deliver or submit any written documentation or other support to such investment
38 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202039.jpg]
bank in connection with such dispute (other than the Required Dispute
Documentation). (iii) The Company and the Holder shall cause such investment
bank to determine the resolution of such dispute and notify the Company and the
Holder of such resolution no later than ten (10) Business Days immediately
following the Dispute Submission Deadline. The fees and expenses of such
investment bank shall be borne solely by the Company, and such investment bank’s
resolution of such dispute shall be final and binding upon all parties absent
manifest error. (b) Miscellaneous. The Company expressly acknowledges and agrees
that (i) this Section 25 constitutes an agreement to arbitrate between the
Company and the Holder (and constitutes an arbitration agreement) under § 7501,
et seq. of the New York Civil Practice Law and Rules (“CPLR”) and that the
Holder is authorized to apply for an order to compel arbitration pursuant to
CPLR § 7503(a) in order to compel compliance with this Section 25, (ii) a
dispute relating to a Conversion Price includes, without limitation, disputes as
to (A) whether an issuance or sale or deemed issuance or sale of Common Stock
occurred under Section 7(a), (B) the consideration per share at which an
issuance or deemed issuance of Common Stock occurred, (C) whether any issuance
or sale or deemed issuance or sale of Common Stock was an issuance or sale or
deemed issuance or sale of Excluded Securities (as defined in the Securities
Purchase Agreement), (D) whether an agreement, instrument, security or the like
constitutes an Option or Convertible Security and (E) whether a Dilutive
Issuance occurred, (iii) the terms of this Note and each other applicable
Transaction Document shall serve as the basis for the selected investment bank’s
resolution of the applicable dispute, such investment bank shall be entitled
(and is hereby expressly authorized) to make all findings, determinations and
the like that such investment bank determines are required to be made by such
investment bank in connection with its resolution of such dispute and in
resolving such dispute such investment bank shall apply such findings,
determinations and the like to the terms of this Note and any other applicable
Transaction Documents, (iv) the Holder (and only the Holder), in its sole
discretion, shall have the right to submit any dispute described in this Section
25 to any state or federal court sitting in The City of New York, Borough of
Manhattan in lieu of utilizing the procedures set forth in this Section 25 and
(v) nothing in this Section 25 shall limit the Holder from obtaining any
injunctive relief or other equitable remedies (including, without limitation,
with respect to any matters described in this Section 25). 26. NOTICES;
CURRENCY; PAYMENTS. (a) Notices. Whenever notice is required to be given under
this Note, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase Agreement. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Note, including in reasonable detail a description of such
action and the reason therefore. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or 39 Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202040.jpg]
distribution upon the Common Stock, (B) with respect to any grant, issuances, or
sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder. (b) Currency. All dollar amounts referred to in this
Note are in United States Dollars (“U.S. Dollars”), and all amounts owing under
this Note shall be paid in U.S. Dollars. All amounts denominated in other
currencies (if any) shall be converted into the U.S. Dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation. “Exchange Rate”
means, in relation to any amount of currency to be converted into U.S. Dollars
pursuant to this Note, the U.S. Dollar exchange rate as published in the Wall
Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time). (c) Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”). 27. CANCELLATION. After all Principal, accrued Interest,
Make-Whole Amount, Late Charges and other amounts at any time owed on this Note
have been satisfied in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.
28. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement. 29. GOVERNING
LAW. This Note shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Note shall be governed by, the internal laws of the State of New York,
without giving effect to any 40 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202041.jpg]
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of New York. Except as otherwise required
by Section 25 above, the Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder or (ii) shall
limit, or shall be deemed or construed to limit, any provision of Section 25.
THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY. 30. JUDGMENT CURRENCY. (a) If for the purpose of obtaining or enforcing
judgment against the Company in any court in any jurisdiction it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 30 referred to as the “Judgment Currency”) an amount
due in U.S. dollars under this Note, the conversion shall be made at the
Exchange Rate prevailing on the Trading Day immediately preceding: (i) the date
actual payment of the amount due, in the case of any proceeding in the courts of
New York or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date: or (ii) the date on which the foreign
court determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 30(a)(ii) being hereinafter referred to as the “Judgment Conversion
Date”). (b) If in the case of any proceeding in the court of any jurisdiction
referred to in Section 30(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date. 41 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202042.jpg]
(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note. 31. SEVERABILITY. If any provision
of this Note is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Note so long as this Note as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). 32. MAXIMUM PAYMENTS. Without limiting Section 9(d)
of the Securities Purchase Agreement, nothing contained herein shall be deemed
to establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company. 33. CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings: (a) “1933 Act” means the Securities Act of
1933, as amended, and the rules and regulations thereunder. (b) “1934 Act” means
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder. (c) “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 7(a)) of shares of Common
Stock (other than rights of the type described in Section 6(a) hereof) that
could result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights). (d) “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. (e) “Alternate
Conversion Floor Amount” means an amount in cash, to be 42 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202043.jpg]
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the VWAP on the day the Holder delivers the
applicable Conversion Notice and (B) the difference obtained by subtracting (I)
the number of shares of Common Stock delivered (or to be delivered) to the
Holder on the applicable Share Delivery Deadline with respect to such Alternate
Conversion from (II) the quotient obtain by dividing (x) the applicable
Conversion Amount that the Holder has elected to be the subject of the
applicable Alternate Conversion, by (y) the applicable Alternate Conversion
Price without giving effect to clause (x) of such definition. (f) “Alternate
Conversion Price” means, with respect to any Alternate Conversion that price
which shall be the lowest of (i) the applicable Conversion Price as in effect on
the applicable Conversion Date of the applicable Alternate Conversion, and (ii)
the greater of (x) the Floor Price and (y) 85% of the price computed as the
lowest VWAP of the Common Stock during the ten (10) consecutive Trading Day
period ending and including the Trading Day immediately preceding the delivery
or deemed delivery of the applicable Conversion Notice (such period, the
“Alternate Conversion Measuring Period”). All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such Alternate Conversion Measuring Period.
(g) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
Subscription Date pursuant to which shares of Common Stock and standard options
to purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such. (h) “Attribution
Parties” means, collectively, the following Persons and entities: (i) any
investment vehicle, including, any funds, feeder funds or managed accounts,
currently, or from time to time after the Issuance Date, directly or indirectly
managed or advised by the Holder’s investment manager or any of its Affiliates
or principals, (ii) any direct or indirect Affiliates of the Holder or any of
the foregoing, (iii) any Person acting or who could be deemed to be acting as a
Group together with the Holder or any of the foregoing and (iv) any other
Persons whose beneficial ownership of the Company’s Common Stock would or could
be aggregated with the Holder’s and the other Attribution Parties for purposes
of Section 13(d) of the 1934 Act. For clarity, the purpose of the foregoing is
to subject collectively the Holder and all other Attribution Parties to the
Maximum Percentage. (i) “Available Cash” means, with respect to any date of
determination, an amount equal to the aggregate amount of the Cash of the
Company and its Subsidiaries (excluding for this purpose cash held in restricted
accounts or otherwise unavailable for unrestricted use by the Company or any of
its Subsidiaries for any reason) as of such date of determination held in bank
accounts of financial banking institutions in the United States of America. 43
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202044.jpg]
(j) “Black Scholes Consideration Value” means the value of the applicable
Option, Convertible Security or Adjustment Right (as the case may be) as of the
date of issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (ii) a risk- free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be). (k)
“Bloomberg” means Bloomberg, L.P. (l) “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York,
New York are authorized or required by law to remain closed; provided, however,
for clarification, commercial banks shall not be deemed to be authorized or
required by law to remain closed due to “stay at home”, “shelter-in-place”,
“non-essential employee” or any other similar orders or restrictions or the
closure of any physical branch locations at the direction of any governmental
authority so long as the electronic funds transfer systems (including for wire
transfers) of commercial banks in The City of New York, New York generally are
open for use by customers on such day. (m) “Cash” of the Company and its
Subsidiaries on any date shall be determined from such Persons’ books maintained
in accordance with GAAP, and means, without duplication, the cash, cash
equivalents and Eligible Marketable Securities accrued by the Company and its
wholly owned Subsidiaries on a consolidated basis on such date. (n) “Change of
Control” means any Fundamental Transaction other than (i) any merger of the
Company or any of its, direct or indirect, wholly-owned Subsidiaries with or
into any of the foregoing Persons, (ii) any reorganization, recapitalization or
reclassification of the shares of Common Stock in which holders of the Company’s
voting power immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
are, in all material respects, the holders of the voting power of the surviving
entity (or entities with the authority or voting power to elect the members of
the board of directors (or their equivalent if other than a corporation) of such
entity or entities) after such reorganization, recapitalization or
reclassification, or (iii) pursuant to a migratory merger effected solely for
the purpose of changing the jurisdiction of incorporation of the Company or any
of its Subsidiaries. (o) “Change of Control Redemption Premium” means 115%. 44
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202045.jpg]
(p) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 25. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period. (q) “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement. (r) “Common Stock”
means (i) the Company’s shares of common stock, $0.0001 par value per share, and
(ii) any capital stock into which such common stock shall have been changed or
any share capital resulting from a reclassification of such common stock. (a)
“Conversion Floor Price Condition” means that the relevant Alternate Conversion
Price is being determined based on clause (x) of such definition. (b)
“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock. (c) “Eligible Market”
means The New York Stock Exchange, the NYSE American, the Nasdaq Capital Market,
the Nasdaq Global Select Market, the Nasdaq Global Market or the Principal
Market. (d) “Eligible Marketable Securities” as of any date means marketable
securities which would be reflected on a consolidated balance sheet of the
Company and 45 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202046.jpg]
its Subsidiaries prepared as of such date in accordance with GAAP, and which are
permitted under the Company’s investment policies as in effect on the Issuance
Date or approved thereafter by the Company’s Board of Directors. (e) “Equity
Conditions” means, with respect to an given date of determination: (i) either
(x) one or more Registration Statements filed pursuant to the Registration
Rights Agreement shall be effective and the prospectus contained therein shall
be available on such applicable date of determination (with, for the avoidance
of doubt, any shares of Common Stock previously sold pursuant to such prospectus
deemed unavailable) for the resale of all shares of Common Stock to be issued in
connection with the event requiring this determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination at the Alternate Conversion Price then in effect (without regard
to any limitations on conversion set forth herein)) (each, a “Required Minimum
Securities Amount”), in each case, in accordance with the terms of the
Registration Rights Agreement and there shall not have been during such period
any Grace Periods (as defined in the Registration Rights Agreement) or (y) all
Registrable Securities shall be eligible for sale pursuant to Rule 144 (as
defined in the Securities Purchase Agreement) without the need for registration
under any applicable federal or state securities laws (in each case,
disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) the Common Stock (including all Registrable
Securities) is listed or designated for quotation (as applicable) on an Eligible
Market and shall not have been suspended from trading on an Eligible Market
(other than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by an Eligible Market have been threatened
(with a reasonable prospect of delisting occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods); (iii) the Company
shall have delivered all shares of Common Stock issuable upon conversion of this
Note on a timely basis as set forth in Section 3 hereof and all other shares of
capital stock required to be delivered by the Company on a timely basis as set
forth in the other Transaction Documents; (iv) any shares of Common Stock to be
issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination) may be issued in full without violating Section 3(d) hereof; (v)
any shares of Common Stock to be issued in connection with the event requiring
determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination at the Alternate Conversion
Price then in effect (without regard to any limitations on conversion set forth
herein)) may be issued in full without violating the rules or regulations of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (vi) no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (vii) the Company shall have no knowledge
of any fact that would reasonably be expected to cause (1) any Registration
Statement required to be filed pursuant to the Registration Rights Agreement to
not be effective or the prospectus contained therein to not be available for the
resale of the applicable Required Minimum Securities Amount of Registrable
Securities in accordance with the terms of the 46 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202047.jpg]
Registration Rights Agreement or (2) any Registrable Securities to not be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes, other issuance of securities with respect
to the Notes and exercise of the Warrants) and no Current Information Failure
exists or is continuing; (viii) the Holder shall not be in (and no other holder
of Notes shall be in) possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(ix) the Company otherwise shall have been in compliance with each, and shall
not have breached any representation or warranty in any material respect (other
than representations or warranties subject to material adverse effect or
materiality, which may not be breached in any respect) or any covenant or other
term or condition of any Transaction Document, including, without limitation,
the Company shall not have failed to timely make any payment pursuant to any
Transaction Document; (x) there shall not have occurred any Volume Failure or
Price Failure as of such applicable date of determination; (xi) on the
applicable date of determination (A) no Authorized Share Failure shall exist or
be continuing and the applicable Required Minimum Securities Amount of shares of
Common Stock are available under the certificate of incorporation of the Company
and reserved by the Company to be issued pursuant to the Notes and (B) all
shares of Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination at the Alternate Conversion
Price then in effect (without regard to any limitations on conversion set forth
herein)) may be issued in full without resulting in an Authorized Share Failure;
(xii) there shall not have occurred and there shall not exist an Event of
Default or an event that with the passage of time or giving of notice would
constitute an Event of Default; (xiii) no bone fide dispute shall exist, by and
between any of holder of Notes or Warrants, the Company, the Principal Market
(or such applicable Eligible Market in which the Common Stock of the Company is
then principally trading) and/or FINRA with respect to any term or provision of
any Note or any other Transaction Document (xiv) as of such time of
determination, a custodian or prime broker designated by the Holder at its sole
discretion is available to receive such shares of Common Stock with DTC through
its Deposit/Withdrawal at Custodian system and take custody of such shares of
Common Stock, (xv) the Stockholder Approval Date (as defined in the Securities
Purchase Agreement) shall have occurred and (xvi) the shares of Common Stock
issuable pursuant the event requiring the satisfaction of the Equity Conditions
(or issuable upon conversion of the Conversion Amount being redeemed in the
event requiring this determination at the Alternate Conversion Price then in
effect (without regard to any limitations on conversion set forth herein)) are
duly authorized and listed and eligible for trading without restriction on an
Eligible Market. (f) “Equity Conditions Failure” means that on any day during
the period commencing twenty (20) Trading Days prior to the applicable date of
determination, the Equity Conditions have not been satisfied (or waived in
writing by the Holder). (g) “Fiscal Quarter” means each of the fiscal quarters
adopted by the Company for financial reporting purposes that correspond to the
Company’s fiscal year as of the date hereof that ends on December 31. 47 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202048.jpg]
(h) “Fiscal Year” means the fiscal year adopted by the Company for financial
reporting purposes as of the date hereof that ends on December 31. (i) “Floor
Price” means $0.26. (j) “Fundamental Transaction” means (A) that the Company
shall, directly or indirectly, including through subsidiaries, Affiliates or
otherwise, in one or more related transactions, (i) consolidate or merge with or
into (whether or not the Company is the surviving corporation) another Subject
Entity, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company or any of its
“significant subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to
make, or allow the Company to be subject to or have its Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer that is accepted by the holders of at least either (x) 50% of the
outstanding shares of Common Stock, (y) 50% of the outstanding shares of Common
Stock calculated as if any shares of Common Stock held by all Subject Entities
making or party to, or Affiliated with any Subject Entities making or party to,
such purchase, tender or exchange offer were not outstanding; or (z) such number
of shares of Common Stock such that all Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (iv) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
48 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202049.jpg]
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction. (k) “GAAP” means United States generally accepted
accounting principles, consistently applied. (l) “Group” means a “group” as that
term is used in Section 13(d) of the 1934 Act and as defined in Rule 13d-5
thereunder. (m) “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date and (ii)
the denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date. (n) “Indebtedness” shall have the meaning ascribed to such
term in the Securities Purchase Agreement. (o) “Installment Amount” means the
sum of (A) (i) with respect to any Installment Date other than the Maturity
Date, the lesser of (x) 240,000 and (y) the Principal amount then outstanding
under this Note as of such Installment Date, and (ii) with respect to the
Installment Date that is the Maturity Date, the Principal amount then
outstanding under this Note as of such Installment Date (in each case, as any
such Installment Amount may be reduced pursuant to the terms of this Note,
whether upon conversion, redemption or Deferral) and (B) any Deferral Amount
deferred pursuant to Section 8(b) and included in such Installment Amount in
accordance therewith, and, in each case, the sum of any accrued and unpaid
Interest and the Make-Whole Amount related thereto as of such Installment Date
under this Note, if any, and accrued and unpaid Late Charges, if any, under this
Note as of such Installment Date. In the event the Holder shall sell or
otherwise transfer any portion of this Note, the transferee shall be allocated a
pro rata portion of the each unpaid Installment Amount hereunder. (p)
“Installment Date” means each of (i) the earlier to occur of (x) the last
Trading Day on the calendar month in which the initial Mandatory Prepayment (as
defined in the Investor Note) occurs and (y) July 31, 2020, (ii) thereafter, the
last Trading Day of the calendar month immediately following the previous
Installment Date until the Maturity Date, and (iv) the Maturity Date. (q)
“Interest Date” means, with respect to any given calendar month, (x) if prior to
the initial Installment Date or after the Maturity Date, the last Trading Day of
such calendar month or (y) if on or after the initial Installment Date, but on
or prior to the 49 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202050.jpg]
Maturity Date, such Installment Date, if any, in such calendar month. (r)
“Interest Rate” means seven percent (7%) per annum, as may be adjusted from time
to time in accordance with Section 2. (s) “Make-Whole Amount” means, as of any
given date and as applicable, in connection with any redemption or other
repayment hereunder, an amount equal to the amount of additional Interest that
would accrue under this Note at the Interest Rate assuming for calculation
purposes that the Principal of this Note as of the Closing Date remained
outstanding through and including the Maturity Date. (t) [INTENTIONALLY OMITTED]
(u) [INTENTIONALLY OMITTED] (v) [INTENTIONALLY OMITTED] (w) “Market
Capitalization” means, as of any date of determination, the product of (x) the
shares of Common Stock outstanding as of such date of determination and (y) the
VWAP of the Common Stock on such date of determination. (x) “Market
Capitalization Threshold Condition” means, as of any time of determination, the
quotient of (i) the Unrestricted Note Amount as of such time of determination,
divided by (ii) the quotient of (x) the sum of the Market Capitalization for
each Trading Day during the thirty (30) consecutive Trading Day period ending
on, and including, the Trading Day immediately prior to such time of
determination, divided by (y) thirty (30), exceeds ten percent (10%). (y)
“Maturity Date” shall mean December 31, 2021; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note. (z)
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities. (aa) “Parent Entity” of a
Person means an entity that, directly or indirectly, controls the applicable
Person and whose common stock or equivalent equity security is quoted or listed
on an Eligible Market, or, if there is more than one such Person or Parent
Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction. 50
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202051.jpg]
(bb) “Permitted Additional Indebtedness” means up to $5 million in the aggregate
of additional Indebtedness. (cc) “Permitted Indebtedness” means (i) Indebtedness
evidenced by this Note and the Other Notes, (ii) Indebtedness set forth on
Schedule 3(s) to the Securities Purchase Agreement (other than the PPP Loan), as
in effect as of the Subscription Date (the “Permitted Existing
Indebtedness”),(iii) Indebtedness secured by Permitted Liens or unsecured but as
described in clauses (iv) and (v) of the definition of Permitted Liens, (iv) if
prior to September 30, 2020, the PPP Loan and (v) any Permitted Additional
Indebtedness. (dd) “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, in either case, with respect to Indebtedness in an aggregate
amount not to exceed $50,000, (v) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, (vii) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 4(a)(xiii), (viii) Liens on Permitted Existing Indebtedness as set
forth on Schedule 3(s) attached to the Securities Purchase Agreement and (ix)
Liens with respect to Permitted Additional Indebtedness. (ee) “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or a
government or any department or agency thereof. (ff) “PPP Loan” means any
Indebtedness of the Company undertaken pursuant to the Paycheck Protection
Program under the Coronavirus Aid, Relief and Economic Security Act or any other
similar government sponsored loan program, including specifically, that certain
Note in the principal amount of $2,850,336 made by the Company in favor of
JPMorgan Chase, N.A. (gg) “Price Failure” means, with respect to a particular
date of determination, 51 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202052.jpg]
the VWAP of the Common Stock on any five (5) Trading Days (whether or not
consecutive) during the twenty (20) Trading Day period ending on the Trading Day
immediately preceding such date of determination fails to exceed $0.50 (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions occurring after the Subscription
Date). All such determinations to be appropriately adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions during any such measuring period. (hh) “Principal Market” means the
Nasdaq Capital Market. (ii) “Redemption Notices” means, collectively, the Event
of Default Redemption Notices, the Installment Notices with respect to any
Installment Redemption, the Acceleration Notices, the Company Optional
Redemption Notices, the Optional Redemption Notices and the Change of Control
Redemption Notices, and each of the foregoing, individually, a “Redemption
Notice.” (jj) “Redemption Date” means, as applicable, the Event of Default
Redemption Date, the Change of Control Redemption Date, the Acceleration Date,
the Optional Redemption Date or Company Optional Redemption Date. (kk)
“Redemption Premium” means 115%. (ll) “Redemption Prices” means, collectively,
Event of Default Redemption Prices, the Change of Control Redemption Prices, the
Acceleration Redemption Prices, the Company Optional Redemption Prices, the
Optional Redemption Prices and the Installment Redemption Prices, and each of
the foregoing, individually, a “Redemption Price.” (mm) “Registration Rights
Agreement” means that certain registration rights agreement, dated as of the
Closing Date, by and among the Company and the initial holders of the Notes
relating to, among other things, the registration of the resale of the Common
Stock issuable upon conversion of the Notes or otherwise pursuant to the terms
of the Notes and exercise of the Warrants, as may be amended from time to time.
(nn) [INTENTIONALLY OMITTED] (oo) [INTENTIONALLY OMITTED] (pp) “SEC” means the
United States Securities and Exchange Commission or the successor thereto. (qq)
“Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time. (rr) “Series A Notes” shall have the meaning
as set forth in the Securities Purchase Agreement. 52 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202053.jpg]
(ss) “Series B Notes” shall have the meaning set forth as set forth in the
Securities Purchase Agreement. (tt) “Subscription Date” means July 14, 2020.
(uu) “Subsidiaries” shall have the meaning as set forth in the Securities
Purchase Agreement. (vv) “Subject Entity” means any Person, Persons or Group or
any Affiliate or associate of any such Person, Persons or Group. (ww) “Successor
Entity” means the Person (or, if so elected by the Holder, the Parent Entity)
formed by, resulting from or surviving any Fundamental Transaction or the Person
(or, if so elected by the Holder, the Parent Entity) with which such Fundamental
Transaction shall have been entered into. (xx) “Trading Day” means, as
applicable, (x) with respect to all price or trading volume determinations
relating to the Common Stock, any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities. (yy) [INTENTIONALLY OMITTED] (zz) “Unrestricted Note
Amount” as of any time of determination, means the sum of (i) the aggregate
Unrestricted Principal (as defined in the Series B Notes) of the Series B Notes,
(ii) the aggregate principal amount of the Series A Notes, (iii) the aggregate
principal amount of the March Notes (as defined in the Securities Purchase
Agreement), in each case, as outstanding as of such time of determination and
including any accrued and unpaid interest, late charges and make-whole amounts,
if any, thereon as of such time of determination. (aaa) “Volume Failure” means,
with respect to a particular date of determination, the aggregate daily dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market of any two (2) Trading Days during the twenty (20) Trading Day period
ending on the Trading Day immediately preceding such date of determination (such
period, the “Volume Failure Measuring Period”), is less than $300,000 per such
Trading Day. 53 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202054.jpg]
(bbb) “VWAP” means, for any security as of any date, the dollar volume- weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded), during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York time, and ending at 4:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 25. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalization or other similar transaction during such period.
(ccc) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof. 34. DISCLOSURE. Upon delivery by the Company to the
Holder (or receipt by the Company from the Holder) of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, non-public
information relating to the Company or any of its Subsidiaries, the Company
shall on or prior to 9:00 am, New York city time on the Business Day immediately
following such notice delivery date, publicly disclose such material, non-public
information on a Current Report on Form 8-K or otherwise. In the event that the
Company believes that a notice contains material, non-public information
relating to the Company or any of its Subsidiaries, the Company so shall
indicate to the Holder explicitly in writing in such notice (or immediately upon
receipt of notice from the Holder, as applicable), and in the absence of any
such written indication in such notice (or notification from the Company
immediately upon receipt of notice from the Holder), the Holder shall be
entitled to presume that information contained in the notice does not constitute
material, non-public information relating to the Company or any of its
Subsidiaries. Nothing contained in this Section 34 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Securities Purchase Agreement. 35. ABSENCE OF TRADING AND DISCLOSURE
RESTRICTIONS. The Company acknowledges and agrees that the Holder is not a
fiduciary or agent of the Company and that the Holder shall have no obligation
to (a) maintain the confidentiality of any information provided by the Company
or (b) refrain from trading any securities while in possession of such
information in the absence of a written non-disclosure agreement signed by an
officer of the Holder that explicitly provides for such confidentiality and
trading restrictions. In the absence of such an executed, 54 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202055.jpg]
written non-disclosure agreement, the Company acknowledges that the Holder may
freely trade in any securities issued by the Company, may possess and use any
information provided by the Company in connection with such trading activity,
and may disclose any such information to any third party. [signature page
follows] 55 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202056.jpg]
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above. PHUNWARE, INC. By:
________________________________ Name: Title: Senior Convertible Note -
Signature Page Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202057.jpg]
EXHIBIT I PHUNWARE, INC. CONVERSION NOTICE Reference is made to the Series A
Senior Convertible Note (the “Note”) issued to the undersigned by Phunware,
Inc., a Delaware corporation (the “Company”). In accordance with and pursuant to
the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock,
$0.0001 par value per share (the “Common Stock”), of the Company, as of the date
specified below. Capitalized terms not defined herein shall have the meaning as
set forth in the Note. Date of Conversion: Aggregate Principal to be converted:
Aggregate accrued and unpaid Interest, Make-Whole Amount and accrued and unpaid
Late Charges with respect to such portion of the Aggregate Principal and such
Aggregate Interest and Aggregate Make-Whole Amount to be converted: AGGREGATE
CONVERSION AMOUNT TO BE CONVERTED: Please confirm the following information:
Conversion Price: Number of shares of Common Stock to be issued (the “Shares”)::
Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction: If this Conversion Notice is being delivered with respect
to an Alternate Conversion, check here if Holder is electing to use the
following Alternate Conversion Price:____________ for [the
entire][$_____________ of the] Conversion Amount set forth above to be converted
in accordance herewith Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202058.jpg]
If this Conversion Notice is being delivered as a result of the occurrence of a
Permitted Settlement Transaction, check here if Holder is electing to use the
following PST Issuance Price:____________ for [the entire][$_____________ of
the] Conversion Amount set forth above to be converted in accordance herewith
Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows: Check here if requesting delivery as a
certificate to the following name and to the following address: Issue to: Check
here if requesting delivery by Deposit/Withdrawal at Custodian as follows: DTC
Participant: DTC Number: Account Number: Date: _____________ __, Name of
Registered Holder By: Name: Title: Tax ID:_____________________
Facsimile:___________________ E-mail Address: Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex102-phunwareseriesa202059.jpg]
Exhibit II ACKNOWLEDGMENT The Company hereby (a) acknowledges this Conversion
Notice, (b) certifies that the above indicated number of shares of Common Stock
[are][are not] eligible to be resold by the Holder either (i) pursuant to Rule
144 (subject to the Holder’s execution and delivery to the Company of a
customary 144 representation letter) or (ii) an effective and available
registration statement and (c) hereby directs _________________ to issue the
above indicated number of shares of Common Stock in accordance with the Transfer
Agent Instructions dated _____________, 20__ from the Company and acknowledged
and agreed to by ________________________. PHUNWARE, INC. By:
________________________________ Name: Title: Error! Unknown document property
name.



--------------------------------------------------------------------------------



 